          Case 1:19-cv-04977-JPC Document 99 Filed 12/14/20 Page 1 of 3
                                                                             21st Floor
                                                                             1251 Avenue of the Americas
                                                                             New York, NY 10020-1104
                                                                             Elizabeth A. McNamara
                                                                             212.489.8230 tel
                                                                             212.489.8340 fax
                                                                             lizmcnamara@dwt.com


December 14, 2020
Via CM/ECF and Electronic Mail

Hon. John P. Cronan
U.S. District Court for the Southern District of New York
500 Pearl St.
New York, NY 10007
Re:    Moore, et al v. Cohen, et al., 1:19-cv-4977-JPC
Dear Judge Cronan:
       We represent Defendants Sacha Baron Cohen, Showtime Networks Inc. (“SNI”), and
CBS Corporation n/k/a ViacomCBS Inc. (“ViacomCBS”) (collectively, “Defendants”) in the
above-referenced case. We write, pursuant to Rule 5.C of Your Honor’s Rules, to request an
informal conference regarding entry of a protective order governing the exchange of confidential
information pursuant to Rule 26(c) of the Federal Rules of Civil Procedure. Plaintiffs have
refused to entertain the entry of any protective order in this case, leaving Defendants with no
option but to seek relief from the Court.
Background
        As Your Honor is aware, Defendants have sought – and Your Honor has approved – the
right to file an early motion for summary judgment, which seeks dismissal of the complaint on
the basis that 1) Plaintiffs’ claims are barred under the terms of the Standard Consent Agreement
signed by Judge Moore, and 2) Who Is America?, the television program from which Plaintiffs’
claims arise, is protected as parody and political commentary under the First Amendment.
        In an effort to facilitate discovery on these issues, on November 12, 2020, Defendants
sent Plaintiffs a draft Stipulation and Protective Order governing the exchange of confidential
information, which Defendants noted was needed before they could produce documents
containing confidential information. A copy of the draft is attached to this letter as Exhibit A.
Defendants received no response from Plaintiffs.
       On December 3, 2020, the Court held a pre-motion conference regarding Defendants’
proposed motion for summary judgment. The Court set a deadline of January 15, 2021 to
conclude discovery on these issues, and encouraged the parties to work constructively together to
resolve any discovery disputes that arose.
         Immediately following the pre-motion conference, Defendants sent Plaintiffs an email
reiterating the need for a protective order prior to production of documents containing
confidential information, and once again asked if Plaintiffs objected to the draft Stipulation and
Protective Order. Defendants again received no response from Plaintiffs.
        Pursuant to the Court’s directive, the parties met and conferred on December 7, 2020 in
an effort to narrow the open issues for the present period of discovery. Defendants agreed to
produce documents related to the incorporation and dissolution of Yerushalayim TV, the entity
named on the Standard Consent Agreement, and its relationships to other corporate entities at
          Case 1:19-cv-04977-JPC Document 99 Filed 12/14/20 Page 2 of 3




issue in this case. In addition, both parties agreed to produce 1) documents related to Judge
Moore’s appearance on Who Is America?, including any documents reflecting logistics and
payment of costs related to Plaintiffs’ travel to Washington, DC for the shoot; and 2) documents
related to Judge Moore’s execution of the Standard Consent Agreement.
        On December 10, 2020, in anticipation of producing documents to Plaintiffs, Defendants
sent Plaintiffs yet another email requesting comments on the draft Stipulation and Protective
Order. Plaintiffs responded not with specific objections to the draft, but by stating flatly that
they “oppose this as it runs contrary to our system of open justice.” Plaintiffs followed up with
another email later that day, stating in part: “Your clients can viciously defame Judge Moore by
branding him as a pedophile and severely damage him and his family but then think they can
avoid public scrutiny with draconian protective order.”
        Defendants assured Plaintiffs’ counsel that Defendants did not “intend to overly
designate information as confidential,” and pointed Plaintiffs’ counsel to “Paragraph 15 of the
protective order,” which “provides a mechanism for [Plaintiffs] to object to any ‘Confidential’ or
‘Attorney’s Eyes Only’ designation.” Defendants also requested that Plaintiffs meet and confer
on the issue by telephone pursuant to Your Honor’s individual practices, but received no
response. On December 14, Defendants’ counsel followed up with Plaintiffs’ counsel yet again
to ask that the parties meet and confer to discuss their dispute over the Protective Order.
Plaintiffs declined Defendants’ offer to meet and confer by telephone, responding instead that
“We have already met and conferred and as predicted you and your clients continue to
obstruct discovery.” The emails between the parties regarding the draft Stipulation and
Protective Order are attached to this letter as Exhibit B.
Entry of a Protective Order Is Appropriate Here
        “A party or any person from whom discovery is sought may move for a protective order
in the court where the action is pending.” Fed. R. Civ. P. 26(c)(1). “The court may, for good
cause, issue an order to protect a party or person from annoyance, embarrassment, oppression, or
undue burden or expense, including ... requiring that a trade secret or other confidential research,
development, or commercial information not be revealed or be revealed only in a specified
way.” Fed. R. Civ. P. 26(c)(1).
        The protection of confidential commercial information from public disclosure constitutes
“good cause,” and protective orders governing the terms of its dissemination are routinely
entered by courts in this district. See Seigel v. Structure Tone Org., 2020 WL 6048787, at *4
(S.D.N.Y. Oct. 13, 2020) (“[P]rotective orders limiting access to highly confidential information
to counsel and experts are commonly entered in litigation involving commercial information.”
(internal quotes and alterations omitted)). As a result, where discovery involves the exchange of
confidential commercial information, courts can and should enter protective orders even when
one party declines to stipulate to the terms. See id. at *4-5 (entering protective order establishing
procedures regarding the production and dissemination of defendants’ “sensitive non-public
commercial information,” despite plaintiff’s refusal to stipulate to its terms).
        Pursuant to this Court’s directive to complete discovery regarding Defendants’ summary
judgment motion by January 15, 2021, Defendants intend to produce non-public, commercially-
sensitive documents, including documents concerning the corporate structures of privately-held
corporations and other internal, confidential business communications – precisely the type of
documents courts have stated are appropriately subject to protective orders. Seigel, 2020 WL


                                                  2
         Case 1:19-cv-04977-JPC Document 99 Filed 12/14/20 Page 3 of 3




6048787, at *4 (citing ABC Rug & Carpet Cleaning Service Inc. v. ABC Rug Cleaners, Inc.,
2009 WL 105503, at *3 (S.D.N.Y. 2009)) (information not widely known inside or outside the
business, which would be valuable to competitors and was kept secret merits most protection).
       Plaintiffs’ refusal even to discuss appropriate protections for such documents is now
impeding Defendants’ production of documents and threatening to derail the summary judgment
discovery ordered by this Court. Attempts to meet and confer with Plaintiffs have been
unsuccessful. For these reasons, Defendants respectfully request an informal conference before
this Court regarding entry of the proposed protective order attached as Exhibit C.


Respectfully Submitted,
Davis Wright Tremaine LLP
/s/ Elizabeth A. McNamara


cc:    Plaintiffs’ counsel (via CM/ECF and email)




                                               3
Case 1:19-cv-04977-JPC Document 99-1 Filed 12/14/20 Page 1 of 16




                     EXHIBIT A
          Case 1:19-cv-04977-JPC Document 99-1 Filed 12/14/20 Page 2 of 16




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT NEW YORK
                                                       X

ROY STEWART MOORE and KAYLA MOORE, :
                                     :                     Index No. 19 Civ. 4977 (JPC)
                  Plaintiffs,        :
                                     :                     ECF CASE
          - against -                :
                                     :                     STIPULATION AND PROTECTIVE
SACHA NOAM BARON COHEN, SHOWTIME :                         ORDER
NETWORKS, INC., AND CBS CORPORATION, :
                                     :
                  Defendants.        :
                                                       X




         Subject to the Court’s approval, Plaintiffs Roy Moore and Kayla Moore (“Plaintiffs”), by

and through their undersigned counsel, and Defendants Sacha Noam Baron Cohen, Showtime

Networks, Inc., and CBS Corporation (“Defendants,” and with Plaintiffs, individually a “Party”

and together the “Parties”) hereby stipulate to the following protective order pursuant to Rule 26(c)

of the Federal Rules of Civil Procedure.

                             Confidential and Attorneys’ Eyes Only Material

         1.        Any Party producing information (“Disclosing Party”) may designate as

“Confidential” any information, whether or not embodied in any physical or electronic medium,

that the Disclosing Party believes in good faith constitutes (a) non-public information that must be

maintained in confidence pursuant to a confidentiality agreement, contractual provision, law, or

court order; and/or (b) business, strategic, proprietary, or otherwise commercially sensitive

business information, trade secrets, or other similar information not generally known, the public

disclosure of which would, in the good faith judgment of the Disclosing Party, be detrimental to

the conduct of the Disclosing Party’s operations or business or the business of any of the Disclosing

Party’s customers or clients; and/or (c) information that falls into one or more of the following


4812-1764-5519v.1 3940173-000105
           Case 1:19-cv-04977-JPC Document 99-1 Filed 12/14/20 Page 3 of 16




categories: (i) sensitive personally-identifying information such as personal addresses, phone

numbers, e-mail addresses, birth dates, financial account information, Social Security numbers,

driver’s license numbers, and IP addresses; (ii) medical, psychological, or mental health records,

and other medical information, provided, however, that any person or entity has the right to waive

confidentiality with respect to information pertaining to him, her, or it to the extent permitted under

law (all such information shall be referred to as “Confidential Material”).

         2.        Any Disclosing Party may designate as “Attorneys’ Eyes Only” any information,

whether or not embodied in any physical or electronic medium, that the Disclosing Party believes

in good faith contains non-public and confidential business, strategic, proprietary, or otherwise

commercially sensitive business information, trade secrets, or other similar information not

generally known and that, in the good faith judgment of the Disclosing Party, is substantially likely

to cause injury to the commercial, financial, strategic, or business interests of such Disclosing

Party or its employees, customers, or clients if disclosed to the other parties in this litigation

(“Attorneys’ Eyes Only Material”).

         3.        Confidential Material and Attorneys’ Eyes Only Material could include but is not

limited to: (a) information disclosed in depositions; (b) documents produced in response to

requests for production of documents; (c) answers to interrogatories; (d) responses to requests for

admissions; (e) all other discovery in any form; and (f) all copies thereof and information contained

therein.

         4.        Confidential Material and Attorneys’ Eyes Only Material shall be treated as

confidential and not disclosed, except to the extent provided in this Stipulation and Protective

Order or as otherwise ordered by the Court.




                                                   2
4812-1764-5519v.1 3940173-000105
          Case 1:19-cv-04977-JPC Document 99-1 Filed 12/14/20 Page 4 of 16




                   Designation of Confidential and Attorneys’ Eyes Only Material

         5.        Other than deposition transcripts and exhibits, the Disclosing Party or counsel

thereof shall designate Confidential Material and Attorneys’ Eyes Only Material by stamping or

otherwise clearly marking the material as “Confidential” or “Attorneys’ Eyes Only” in a manner

that will not interfere with legibility or audibility.

         6.        If a Disclosing Party has designated a document or information as “Confidential”

or “Attorneys’ Eyes Only,” that Disclosing Party may remove such document or information from

the scope of that protection by notifying all Parties in writing and re-producing the document or

information without such designation.

                                        Deposition Transcripts

         7.        All transcripts of depositions taken in this action will be treated as Confidential

Material in their entirety for thirty (30) days after receipt of a final copy of the deposition transcript,

except to the extent that a Party designates any portion of a deposition as “Attorneys’ Eyes Only”

at the time of such deposition, in which case said portion of the testimony shall be treated as

Attorneys’ Eyes Only Material for thirty (30) days after receipt of the final deposition transcript.

During that thirty (30) day period, any party may designate as Confidential Material or Attorneys’

Eyes Only Material any portion of the transcript, by page and line, and any deposition exhibits

related to the subject areas described in Paragraphs 1 and 2 herein, and such designation must be

provided to the Parties’ counsel in writing to be deemed effective. Any portion of a deposition

transcript or exhibits not so designated during the thirty (30) day period will not be treated as

Confidential Material or Attorneys’ Eyes Only Material.

                        Use of Confidential and Attorneys’ Eyes Only Material

         8.        Confidential Material and Attorneys’ Eyes Only Material subject to this Stipulation



                                                    3
4812-1764-5519v.1 3940173-000105
          Case 1:19-cv-04977-JPC Document 99-1 Filed 12/14/20 Page 5 of 16




and Protective Order may be used only for purposes of this action and shall not be disclosed by

the Party receiving such material (“Receiving Party”) to any persons other than those listed in

Paragraphs 11 and 12 herein, except by prior written agreement of the Parties or by order of the

Court. Any person receiving Confidential Material or Attorneys’ Eyes Only Material shall use

reasonable measures to prevent unauthorized disclosure of such material. Reasonable measures

include, but are not limited to, taking any necessary action to maintain the security and integrity

of data and files.

         9.        Persons to whom Confidential Material or Attorneys’ Eyes Only Material is

disclosed per Paragraphs 11 and 12 herein shall be informed, prior to being shown Confidential

Material or Attorneys’ Eyes Only Material, that he/she (i) is being shown such materials solely for

use in this action and (ii) shall not retain any Confidential Material or Attorneys’ Eyes Only

Material after the termination of this action.

         10.       The recipient of any Confidential Material or Attorneys’ Eyes Only Material shall

use reasonable efforts to prevent any disclosure thereof, except in accordance with the terms of

this Stipulation and Protective Order. All copies, reproductions, summarizations, extractions, and

abstractions of Confidential Material or Attorneys’ Eyes Only Material shall be subject to the terms

of this Stipulation and Protective Order and labeled in the same manner as the designated material

upon which they are based.

         11.       In the absence of an order of the Court or by agreement of the Parties, Confidential

Material may be disclosed or made available only to the following persons:

                   a.       The named parties to this Action and the attorneys working on this Action

                            on behalf of any party, including both outside counsel and in-house

                            attorneys, as well as any paralegals, staff, stenographic, and clerical



                                                    4
4812-1764-5519v.1 3940173-000105
          Case 1:19-cv-04977-JPC Document 99-1 Filed 12/14/20 Page 6 of 16




                            employees and contractors working under the direct supervision of such

                            counsel, including but not limited to any electronic discovery vendors;

                   b.       Any expert or consultant expressly retained by any attorney described in

                            Paragraph 11(a) to assist in this action and their employees, with disclosure

                            only to the extent reasonably necessary to perform such work;

                   c.       Any deponent: (i) if it appears that the deponent authored or received a copy

                            of the Confidential Material; (ii) if it appears that the deponent was involved

                            in the subject matter described therein; (iii) if the deponent is employed by

                            the Disclosing Party; or (iv) if the Disclosing Party consents to such

                            disclosure.

                   d.       The Court, jury, court personnel, court reporters, and other persons

                            connected with the Court; and

                   e.       Any other person whom the Disclosing Party agrees in writing may have

                            access to such Confidential Material.

         12.       In the absence of an order of the Court or by agreement of the Parties, Attorneys’

Eyes Only Material may be disclosed or made available only to the following persons:

                   a.       The individual attorneys who have filed notices of appearance in this action

                            and are actively participating in the prosecution or defense of the action;

                   b.       Any paralegals, staff, stenographic, and clerical employees and contractors

                            working on this action under the direct supervision of any attorney

                            described in Paragraph 12(a), including but not limited to any electronic

                            discovery vendors, with disclosure only to the extent reasonably necessary

                            to perform work related to this action;



                                                      5
4812-1764-5519v.1 3940173-000105
          Case 1:19-cv-04977-JPC Document 99-1 Filed 12/14/20 Page 7 of 16




                   c.       Any expert or consultant expressly retained by any attorney described in

                            Paragraph 12(a) to assist in this action and their employees, with disclosure

                            only to the extent reasonably necessary to perform such work;

                   d.       The Court, jury, court personnel, court reporters, and other persons

                            connected with the Court; and

                   e.       Any other person who the Disclosing Party agrees in writing may have

                            access to such Attorneys’ Eyes Only Material.

         13.       The persons described in Paragraphs 11(b), 11(e), and 12(c) herein shall have

access to Confidential Material or Attorneys’ Eyes Only Material only after: (a) those persons are

provided a copy of this Stipulation and Protective Order for review; and (b) those persons manifest

their assent to be bound by the provisions of this Stipulation and Protective Order by signing a

copy of the Nondisclosure Agreement attached hereto as Exhibit A. Counsel shall produce a copy

of any executed Nondisclosure Agreement to opposing counsel upon request prior to such person

being permitted to testify (at deposition or trial) in the action or at the conclusion of the action,

whichever comes first, except that counsel need not produce a Nondisclosure Agreement executed

by any expert or consultant retained only for consulting purposes. Counsel shall retain copies of

any signed Nondisclosure Agreement until the completion of this action and the return or

destruction of Confidential Material or Attorneys’ Eyes Only Material in accordance with

Paragraph 32 herein. Inadvertent failure to provide the Nondisclosure Agreement to any individual

shall not be deemed a material breach of this Stipulation and Protective Order and shall be

remedied immediately upon discovery.

         14.       If the Receiving Party is required by law to disclose any Confidential Material or

Attorneys’ Eyes Only Material, it will immediately notify the Disclosing Party in order to permit



                                                      6
4812-1764-5519v.1 3940173-000105
          Case 1:19-cv-04977-JPC Document 99-1 Filed 12/14/20 Page 8 of 16




the Disclosing Party to seek a protective order or take other appropriate action. The Receiving

Party will cooperate in the Disclosing Party’s efforts to obtain a protective order or other assurance

that the Confidential Material or Attorneys’ Eyes Only Material will remain confidential. If, in

the absence of a protective or other order prohibiting disclosure, the Receiving Party, in the written

opinion of its legal counsel, is advised to disclose the Confidential Material or Attorneys’ Eyes

Only Material, it may disclose only the part of such material its legal counsel advises to be

disclosed.

                Objections to Confidentiality or Attorneys’ Eyes Only Designations

         15.       In the event a Party disagrees at any stage of this action with any “Confidential” or

“Attorneys’ Eyes Only” designation, such Party shall provide to the Disclosing Party written notice

of its disagreement with the designation, describing with particularity the material in question and

stating the grounds for its objection. The Disclosing Party shall respond to the objection in writing

within fourteen (14) days and shall state with particularity the grounds for asserting that the

Confidential Material or Attorneys’ Eyes Only Material is properly designated. If no written

response to the objection is made within fourteen (14) days, the challenged designation shall be

deemed void. If a timely written response to the objection is made, counsel for the Parties shall

first try to resolve the dispute in good faith by meeting and conferring. If the dispute cannot be

resolved, the Party challenging the designation may request appropriate relief from the Court

consistent with the Court’s discovery rules. The burden shall be on the Disclosing Party to make

an adequate showing to the Court that the challenged confidentiality designation is appropriate.

           Filing of Confidential and Attorneys’ Eyes Only Material and Use at Trial

         16.       Any Party that intends to use portions of a document designated as “Confidential”

or “Attorneys’ Eyes Only” that do not contain Confidential Material or Attorneys’ Eyes Only



                                                     7
4812-1764-5519v.1 3940173-000105
           Case 1:19-cv-04977-JPC Document 99-1 Filed 12/14/20 Page 9 of 16




Material and those portions are reasonably separable from portions containing such material, at

trial or as part of a letter, motion, or deposition, may request that the Disclosing Party provide a

redacted version of that document and the Disclosing Party shall promptly comply with such a

request.

         17.       A Party may not file in the public record in this action any information, documents,

or material designated as “Confidential” or “Attorneys’ Eyes Only” without written permission

from the Disclosing Party. A Party that seeks to file any information, documents, or material

designated as “Confidential” or “Attorneys’ Eyes Only” must do so under seal and must comply

with Section 6 of the SDNY Electronic Case Filing Rules & Instructions, Rule 4 of the Individual

Practices of Judge John P. Cronan, and any other applicable federal or local rules regarding the

filing of materials under seal.

         18.       Any documents designated as “Confidential” and “Attorneys’ Eyes Only” that are

designated in advance by any Party as proposed trial exhibits, either pursuant to applicable pretrial

procedures or otherwise, may be offered into evidence in open court after such Party gives notice

to the Disclosing Party and affords the Disclosing Party at least fourteen (14) days’ written notice

to obtain an appropriate protective order from the Court.

                                            Notice of Breach

         19.       If Confidential Material or Attorneys’ Eyes Only Material is disclosed to any

person other than in the manner authorized by this Stipulation and Protective Order, the person or

Party responsible for the unauthorized disclosure must, within five (5) days of discovering the

disclosure, bring all pertinent facts relating to such disclosure to the attention of the Disclosing

Party and, without prejudice to any other rights and remedies of the Parties or third parties, make

every effort to prevent further disclosure by it or by the person who was the unauthorized recipient



                                                    8
4812-1764-5519v.1 3940173-000105
         Case 1:19-cv-04977-JPC Document 99-1 Filed 12/14/20 Page 10 of 16




of such material, and seek prompt return or destruction of the Confidential Material or Attorneys’

Eyes Only Material from the unauthorized recipient.

 Clawback of Confidential and Attorneys’ Eyes Only Material and Privileged Information

         20.       If at any time prior to the termination of this Action, a Party realizes that it has

produced Confidential Material or Attorneys’ Eyes Only Material without designating it as such,

that Party may designate such material as “Confidential” or “Attorneys Eyes Only” by promptly

notifying the Parties in writing. The notification must designate the material as “Confidential” or

“Attorneys’ Eyes Only” according to the terms of this Stipulation and Protective Order. Such

material will thereafter be treated as Confidential Material or Attorneys’ Eyes Only Material under

the terms of this Stipulation and Protective Order. In addition, the Disclosing Party shall provide

the Parties with replacement versions of such Confidential Material or Attorneys’ Eyes Only

Material and follow the designation requirements of Paragraph 5 within ten (10) business days of

providing such notice.

         21.       Whether inadvertent or otherwise, the production of any privileged information,

Confidential Material, or Attorneys’ Eyes Only Material without an appropriate designation shall

not be deemed a waiver or impairment of any claim of privilege or protection, including, but not

limited to, the attorney-client privilege, the protection afforded to work product materials, or the

subject matter thereof, or the confidential nature of any such information, in this action or in any

other federal or state proceeding. This order shall be interpreted to provide the maximum

protection allowed by Federal Rule of Evidence 502(d).

         22.       The Disclosing Party must notify the Receiving Party promptly, in writing, upon

discovery that any privileged information or Confidential Material or Attorneys’ Eyes Only

Material has been produced. Upon receiving written notice from the Disclosing Party that any



                                                    9
4812-1764-5519v.1 3940173-000105
          Case 1:19-cv-04977-JPC Document 99-1 Filed 12/14/20 Page 11 of 16




privileged information or Confidential Material or Attorneys’ Eyes Only Material has been

produced, all such information, and all copies thereof, shall be returned to the Disclosing Party

within ten (10) business days of receipt of such notice and the Receiving Party shall not use such

information for any purpose. The Receiving Party shall also attempt, in good faith, to retrieve and

return or destroy all copies of the documents or information in electronic format.

          23.      The Receiving Party may contest any privilege, work-product, or confidentiality

designation made by the Disclosing Party by following the procedures set forth in Paragraph 15

herein.     However, the Receiving Party may not challenge any privilege, immunity, or

confidentiality claim by arguing that the disclosure itself is a waiver of any applicable privilege or

protection.

                                   Rights, Limitations, and Modifications

          24.      Compliance with the terms of this Stipulation and Protective Order shall not operate

as an admission that any particular document or information is or is not responsive, privileged,

reflective of personally-identifying information, or admissible in this action.

          25.      Nothing in this Stipulation and Protective Order overrides any attorney’s ethical

responsibilities to refrain from examining or disclosing materials that the attorney knows or

reasonably should know to be privileged and to inform the Disclosing Party that such materials

have been produced. Nothing contained herein will prevent, limit, or restrict the Parties in any

way from objecting to or asserting an immunity or privilege in any prior or subsequent litigation

with respect to any material produced in this action. Nothing herein is intended to limit a Party’s

right, if any, to properly redact information that is privileged or otherwise confidential prior to

disclosure.




                                                    10
4812-1764-5519v.1 3940173-000105
         Case 1:19-cv-04977-JPC Document 99-1 Filed 12/14/20 Page 12 of 16




         26.       Nothing contained herein is intended to or shall serve to limit a Party’s right to

conduct a review of documents and related information (including metadata) for responsiveness,

personally-identifying information, and/or any privilege or protection recognized by law prior to

production and/or disclosure.

         27.       This Stipulation and Protective Order may be changed only by further agreement

of the Parties in writing or by order of the Court and is without prejudice to the right of any Party

to seek modification or judicial relief of this Stipulation and Protective Order by application to the

Court on notice to counsel for the other Party.

         28.       This Stipulation and Protective Order shall remain in full force and effect until

modified, superseded, or terminated either by consent of the Parties, or by order of the Court.

                                   Right to Assert Other Objections

         29.       This Stipulation and Protective Order shall not be construed to waive or diminish

any right to assert a claim of privilege or an objection of relevance, overbreadth, proportionality,

or other grounds for not producing material requested during discovery. Access to all material

(whether or not designated as “Confidential” or “Attorneys’ Eyes Only”) shall be granted only as

provided by the discovery rules and other applicable law.

                                              Severability

         30.       The invalidity or unenforceability of any provision of this Stipulation and

Protective Order shall not affect the validity or enforceability of any other provision of this order,

which shall remain in full force and effect.




                                                   11
4812-1764-5519v.1 3940173-000105
         Case 1:19-cv-04977-JPC Document 99-1 Filed 12/14/20 Page 13 of 16




                                       Termination of the Action

         31.       This Stipulation and Protective Order shall survive the termination of this action,

including any and all appeals, and remain in full force and effect unless modified by an order of

this Court.

         32.       Within sixty (60) days of the termination of this action, including final appellate

action or the expiration of time to appeal or seek further review, all Confidential Material and

Attorneys’ Eyes Only Material that has been designated in accordance with all of the requirements

of Paragraph 5 herein, and all copies, reproductions, summarizations, extractions, and abstractions

thereof, shall be returned to the Disclosing Party or destroyed. At the conclusion of this sixty-day

period, counsel for each Receiving Party shall provide to counsel for the Disclosing Party a

certification stating that, to counsel’s knowledge and belief, the Receiving Party has either returned

or made commercially-reasonable efforts to destroy all Confidential Material in accordance with

this Stipulation and Protective Order. Notwithstanding the foregoing, counsel may retain

Confidential Materials and Attorneys’ Eyes Only Materials that (i) constitute attorney-work

product, (ii) were filed with the Court and/or marked as trial exhibits, or (iii) constitute deposition

transcripts and exhibits, provided that such counsel otherwise comply with the provisions of this

Stipulation and Protective Order with respect to such retained material.

         33.       This Court shall retain jurisdiction over all persons subject to this Stipulation and

Protective Order for so long as such persons have Confidential Material or Attorneys’ Eyes Only

Material and to the extent necessary to enforce any obligations arising hereunder or to impose

sanctions for any contempt thereof.




                                                    12
4812-1764-5519v.1 3940173-000105
         Case 1:19-cv-04977-JPC Document 99-1 Filed 12/14/20 Page 14 of 16




STIPULATED AND AGREED BY:



 /s/                                      /s/

 KLAYMAN LAW GROUP, PA                    DAVIS WRIGHT TREMAINE LLP

 Larry Klayman, Esq.                      Elizabeth A. McNamara
 2020 Pennsylvania Ave. NW #800           Rachel F. Strom
 Washington, DC 20006                     Eric J. Feder
 (310) 595-0800                           lizmcnamara@dwt.com
 leklayman@gmail.com                      rachelstrom@dwt.com
                                          ericfeder@dwt.com
 Counsel for Plaintiffs
                                          1251 Avenue of the Americas, 21st Floor
 Dated: November ___ 2020                 New York, NY 10020
        Washington, D.C.                  (212) 489-8230
                                          (212) 489-8340 (fax)

                                             Of Counsel:

                                          Russell Smith, Esq.
                                          Jeff Holmes, Esq.
                                          SMITH DEHN LLP
                                          2500 Broadway
                                          Building F, Suite F-125
                                          Santa Monica, California 90404
                                          (310) 39609045
                                          rsmith@smithdehn.com
                                          jholmes@smithdehn.com

                                          Attorneys for Defendants

                                          Dated: November ___, 2020
                                                 New York, NY


SO ORDERED:

 Dated: ______________________, 2020


 ____________________________
 Honorable John P. Cronan



                                        13
4812-1764-5519v.1 3940173-000105
         Case 1:19-cv-04977-JPC Document 99-1 Filed 12/14/20 Page 15 of 16




                                              EXHIBIT A
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT NEW YORK
                                                         X

ROY STEWART MOORE and KAYLA MOORE, :
                                     :                          Index No. 19 Civ. 4977 (JPC)
                  Plaintiffs,        :
                                     :                          ECF CASE
          - against -                :
                                     :                          NONDISCLOSURE AGREEMENT
SACHA NOAM BARON COHEN, SHOWTIME :
NETWORKS, INC., AND CBS CORPORATION, :
                                     :
                  Defendants.        :
                                                         X




         I, _____________________________________________, state that:

         1.        My personal / work (circle one) address is

______________________________________________________.

         2.        My present employer, if applicable, is ______________________________.

         3.        I have received a copy of the Stipulation and Protective Order entered in the

above-entitled action.

         4.        I have carefully read and understand the provisions of the Stipulation and

Protective Order and will comply with all of the provisions thereof.

         5.        I will hold in confidence, will not disclose to anyone not qualified under the

Stipulation and Protective Order, and will use only for purposes of this Action, any Confidential

Material that is disclosed to me.

         6.        I will return all Confidential Material or Attorneys’ Eyes Only Material that

comes into my possession, and documents or things that I have prepared relating thereto, to

counsel for the party by whom I am employed or retained, or to counsel from whom I received

such material.


4812-1764-5519v.1 3940173-000105
         Case 1:19-cv-04977-JPC Document 99-1 Filed 12/14/20 Page 16 of 16




         7.        I hereby submit to the jurisdiction of this Court for the purpose of enforcement of

the Stipulation and Protective Order in this Action, and I understand that my willful violation of

any term of the Stipulation and Protective Order could subject me to punishment for contempt of

Court.


____________________________
Signature

____________________________
Printed Name

____________________________
Date




                                                    2
4812-1764-5519v.1 3940173-000105
Case 1:19-cv-04977-JPC Document 99-2 Filed 12/14/20 Page 1 of 5




                     EXHIBIT B
                 Case 1:19-cv-04977-JPC Document 99-2 Filed 12/14/20 Page 2 of 5


Strom, Rachel

From:                             Larry Klayman <klaymanlaw@gmail.com>
Sent:                             Monday, December 14, 2020 4:51 PM
To:                               Strom, Rachel; McNamara, Elizabeth; Feder, Eric
Cc:                               Oliver Peer
Subject:                          Re: Moore v. Cohen, et al - Protective Order


[EXTERNAL]

We have already met and conferred and as predicted you and your clients continue to obstruct discovery. The
protective order you proposed is just another way to run up time and expense for my me and my clients, as well
as other factors that I have previously set forth.

Larry

On Mon, Dec 14, 2020 at 12:36 PM Strom, Rachel <RachelStrom@dwt.com> wrote:

 Larry,



 I am following up on this request for a meet and confer that I sent you on Thursday. Do you have time to talk today
 before we let the court know about that we are at an impasse?



 Thank you. Rachel




 From: Strom, Rachel
 Sent: Thursday, December 10, 2020 12:08 PM
 To: 'Larry Klayman' <klaymanlaw@gmail.com>
 Cc: Oliver Peer <oliverpeerfw@gmail.com>; McNamara, Elizabeth <lizmcnamara@dwt.com>; Feder, Eric
 <EricFeder@dwt.com>
 Subject: RE: Moore v. Cohen, et al - Protective Order




 Larry:

 I understand your position. We do not intend to overly designate information as confidential and Paragraph 15 of the
 protective order provides a mechanism for you to object to any “Confidential” or “Attorney’s Eyes Only” designation.



 It does appear, however, that we have a discovery dispute, and pursuant to the court’s rules, we should meet and
 confer about it by phone.

                                                            1
                Case 1:19-cv-04977-JPC Document 99-2 Filed 12/14/20 Page 3 of 5



Are you available to discuss this with me today?



From: Larry Klayman <klaymanlaw@gmail.com>
Sent: Thursday, December 10, 2020 11:55 AM
To: Larry Klayman <klaymanlaw@gmail.com>
Cc: Strom, Rachel <RachelStrom@dwt.com>; Oliver Peer <oliverpeerfw@gmail.com>; McNamara, Elizabeth
<lizmcnamara@dwt.com>; Feder, Eric <EricFeder@dwt.com>
Subject: Re: Moore v. Cohen, et al - Protective Order



[EXTERNAL]




Your clients can viciously defame Judge Moore by branding him as a pedophile and severely damage him and
his family but then think they can avoid public scrutiny with draconian protective order.



This unmasks further your unjustified opposition to relevant discovery.



Larry Klaymqan



On Thu, Dec 10, 2020, 8:31 AM Larry Klayman <klaymanlaw@gmail.com> wrote:

 I oppose this as it runs contrary to our system of open justice.



 This case should not be an effort to shield your clients. They are not above the law.



 Larry



 On Thu, Dec 10, 2020 at 8:23 AM Strom, Rachel <RachelStrom@dwt.com> wrote:

  Larry,


                                                         2
             Case 1:19-cv-04977-JPC Document 99-2 Filed 12/14/20 Page 4 of 5


We do need to get this protective order to the court so we can finalize our production. Can you please let me
know if it is acceptable to you.



Thank you.



From: Strom, Rachel
Sent: Thursday, December 03, 2020 3:34 PM
To: 'Larry Klayman' <klaymanlaw@gmail.com>
Cc: Oliver Peer <oliverpeerfw@gmail.com>; McNamara, Elizabeth <lizmcnamara@dwt.com>; Feder, Eric
<EricFeder@dwt.com>
Subject: FW: Moore v. Cohen, et al - Protective Order



Larry,



I wanted to follow up on our proposed protective order so we can the additional documentation referenced
below.



Also, we should set up a time a time to discuss the scope of discovery. Are you available Monday after 2pm
ET?



Thank you. Rachel




From: McNamara, Elizabeth <lizmcnamara@dwt.com>
Sent: Thursday, November 12, 2020 2:30 PM
To: Larry Klayman <klaymanlaw@gmail.com>
Cc: Oliver Peer <oliverpeerfw@gmail.com>; Strom, Rachel <RachelStrom@dwt.com>; Feder, Eric
<EricFeder@dwt.com>
Subject: Moore v. Cohen, et al - Protective Order




                                                    3
                  Case 1:19-cv-04977-JPC Document 99-2 Filed 12/14/20 Page 5 of 5

Hi Larry, we will be producing some documents with confidential information and
wanted to get a protective order in place for this action. Here is a draft we’re
prepared to file. Let us know if you have any comments. Thanks, Liz



Elizabeth McNamara | Davis Wright Tremaine LLP
1251 Avenue of the Americas, 21st Floor | New York, NY 10020
Tel: (212) 603-6437 | Fax: (212) 379-5237
Email: lizmcnamara@dwt.com | Website: www.dwt.com




                                                               4
Case 1:19-cv-04977-JPC Document 99-3 Filed 12/14/20 Page 1 of 15




                     EXHIBIT C
        Case 1:19-cv-04977-JPC Document 99-3 Filed 12/14/20 Page 2 of 15




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT NEW YORK
                                                      X

ROY STEWART MOORE and KAYLA MOORE, :
                                     :                     Index No. 19 Civ. 4977 (JPC)
                  Plaintiffs,        :
                                     :                     ECF CASE
          - against -                :
                                     :                     (PROPOSED) PROTECTIVE ORDER
SACHA NOAM BARON COHEN, SHOWTIME :
NETWORKS, INC., AND CBS CORPORATION, :
                                     :
                  Defendants.        :
                                                      X



       WHEREAS, the Court having found that good cause exists for the issuance of a protective

order governing the exchange of confidential information pursuant to Rule 26(c) of the Federal

Rules of Civil Procedure, it is hereby

       ORDERED that the following restrictions and procedures shall apply to the information

and documents exchanged by the parties in connection with this action:

                       Confidential and Attorneys’ Eyes Only Material

       1.      Any Party producing information (“Disclosing Party”) may designate as

“Confidential” any information, whether or not embodied in any physical or electronic medium,

that the Disclosing Party believes in good faith constitutes (a) non-public information that must be

maintained in confidence pursuant to a confidentiality agreement, contractual provision, law, or

court order; and/or (b) business, strategic, proprietary, or otherwise commercially sensitive

business information, trade secrets, or other similar information not generally known, the public

disclosure of which would, in the good faith judgment of the Disclosing Party, be detrimental to

the conduct of the Disclosing Party’s operations or business or the business of any of the Disclosing

Party’s customers or clients; and/or (c) information that falls into one or more of the following
           Case 1:19-cv-04977-JPC Document 99-3 Filed 12/14/20 Page 3 of 15




categories: (i) sensitive personally-identifying information such as personal addresses, phone

numbers, e-mail addresses, birth dates, financial account information, Social Security numbers,

driver’s license numbers, and IP addresses; (ii) medical, psychological, or mental health records,

and other medical information, provided, however, that any person or entity has the right to waive

confidentiality with respect to information pertaining to him, her, or it to the extent permitted under

law (all such information shall be referred to as “Confidential Material”).

       2.       Any Disclosing Party may designate as “Attorneys’ Eyes Only” any information,

whether or not embodied in any physical or electronic medium, that the Disclosing Party believes

in good faith contains non-public and confidential business, strategic, proprietary, or otherwise

commercially sensitive business information, trade secrets, or other similar information not

generally known and that, in the good faith judgment of the Disclosing Party, is substantially likely

to cause injury to the commercial, financial, strategic, or business interests of such Disclosing

Party or its employees, customers, or clients if disclosed to the other parties in this litigation

(“Attorneys’ Eyes Only Material”).

       3.       Confidential Material and Attorneys’ Eyes Only Material could include but is not

limited to: (a) information disclosed in depositions; (b) documents produced in response to

requests for production of documents; (c) answers to interrogatories; (d) responses to requests for

admissions; (e) all other discovery in any form; and (f) all copies thereof and information contained

therein.

       4.       Confidential Material and Attorneys’ Eyes Only Material shall be treated as

confidential and not disclosed, except to the extent provided in this Protective Order or as

otherwise ordered by the Court.




                                                  2
        Case 1:19-cv-04977-JPC Document 99-3 Filed 12/14/20 Page 4 of 15




                Designation of Confidential and Attorneys’ Eyes Only Material

        5.      Other than deposition transcripts and exhibits, the Disclosing Party or counsel

thereof shall designate Confidential Material and Attorneys’ Eyes Only Material by stamping or

otherwise clearly marking the material as “Confidential” or “Attorneys’ Eyes Only” in a manner

that will not interfere with legibility or audibility.

        6.      If a Disclosing Party has designated a document or information as “Confidential”

or “Attorneys’ Eyes Only,” that Disclosing Party may remove such document or information from

the scope of that protection by notifying all Parties in writing and re-producing the document or

information without such designation.

                                        Deposition Transcripts

        7.      All transcripts of depositions taken in this action will be treated as Confidential

Material in their entirety for thirty (30) days after receipt of a final copy of the deposition transcript,

except to the extent that a Party designates any portion of a deposition as “Attorneys’ Eyes Only”

at the time of such deposition, in which case said portion of the testimony shall be treated as

Attorneys’ Eyes Only Material for thirty (30) days after receipt of the final deposition transcript.

During that thirty (30) day period, any party may designate as Confidential Material or Attorneys’

Eyes Only Material any portion of the transcript, by page and line, and any deposition exhibits

related to the subject areas described in Paragraphs 1 and 2 herein, and such designation must be

provided to the Parties’ counsel in writing to be deemed effective. Any portion of a deposition

transcript or exhibits not so designated during the thirty (30) day period will not be treated as

Confidential Material or Attorneys’ Eyes Only Material.

                     Use of Confidential and Attorneys’ Eyes Only Material

        8.      Confidential Material and Attorneys’ Eyes Only Material subject to this Protective




                                                    3
         Case 1:19-cv-04977-JPC Document 99-3 Filed 12/14/20 Page 5 of 15




Order may be used only for purposes of this action and shall not be disclosed by the Party receiving

such material (“Receiving Party”) to any persons other than those listed in Paragraphs 11 and 12

herein, except by prior written agreement of the Parties or by order of the Court. Any person

receiving Confidential Material or Attorneys’ Eyes Only Material shall use reasonable measures

to prevent unauthorized disclosure of such material. Reasonable measures include, but are not

limited to, taking any necessary action to maintain the security and integrity of data and files.

         9.    Persons to whom Confidential Material or Attorneys’ Eyes Only Material is

disclosed per Paragraphs 11 and 12 herein shall be informed, prior to being shown Confidential

Material or Attorneys’ Eyes Only Material, that he/she (i) is being shown such materials solely for

use in this action and (ii) shall not retain any Confidential Material or Attorneys’ Eyes Only

Material after the termination of this action.

         10.   The recipient of any Confidential Material or Attorneys’ Eyes Only Material shall

use reasonable efforts to prevent any disclosure thereof, except in accordance with the terms of

this Protective Order. All copies, reproductions, summarizations, extractions, and abstractions of

Confidential Material or Attorneys’ Eyes Only Material shall be subject to the terms of this

Protective Order and labeled in the same manner as the designated material upon which they are

based.

         11.   In the absence of an order of the Court or by agreement of the Parties, Confidential

Material may be disclosed or made available only to the following persons:

               a.      The named parties to this Action and the attorneys working on this Action

                       on behalf of any party, including both outside counsel and in-house

                       attorneys, as well as any paralegals, staff, stenographic, and clerical

                       employees and contractors working under the direct supervision of such




                                                  4
       Case 1:19-cv-04977-JPC Document 99-3 Filed 12/14/20 Page 6 of 15




                     counsel, including but not limited to any electronic discovery vendors;

              b.     Any expert or consultant expressly retained by any attorney described in

                     Paragraph 11(a) to assist in this action and their employees, with disclosure

                     only to the extent reasonably necessary to perform such work;

              c.     Any deponent: (i) if it appears that the deponent authored or received a copy

                     of the Confidential Material; (ii) if it appears that the deponent was involved

                     in the subject matter described therein; (iii) if the deponent is employed by

                     the Disclosing Party; or (iv) if the Disclosing Party consents to such

                     disclosure.

              d.     The Court, jury, court personnel, court reporters, and other persons

                     connected with the Court; and

              e.     Any other person whom the Disclosing Party agrees in writing may have

                     access to such Confidential Material.

       12.    In the absence of an order of the Court or by agreement of the Parties, Attorneys’

Eyes Only Material may be disclosed or made available only to the following persons:

              a.     The individual attorneys who have filed notices of appearance in this action

                     and are actively participating in the prosecution or defense of the action;

              b.     Any paralegals, staff, stenographic, and clerical employees and contractors

                     working on this action under the direct supervision of any attorney

                     described in Paragraph 12(a), including but not limited to any electronic

                     discovery vendors, with disclosure only to the extent reasonably necessary

                     to perform work related to this action;

              c.     Any expert or consultant expressly retained by any attorney described in




                                               5
        Case 1:19-cv-04977-JPC Document 99-3 Filed 12/14/20 Page 7 of 15




                       Paragraph 12(a) to assist in this action and their employees, with disclosure

                       only to the extent reasonably necessary to perform such work;

               d.      The Court, jury, court personnel, court reporters, and other persons

                       connected with the Court; and

               e.      Any other person who the Disclosing Party agrees in writing may have

                       access to such Attorneys’ Eyes Only Material.

       13.     The persons described in Paragraphs 11(b), 11(e), and 12(c) herein shall have

access to Confidential Material or Attorneys’ Eyes Only Material only after: (a) those persons are

provided a copy of this Protective Order for review; and (b) those persons manifest their assent to

be bound by the provisions of this Protective Order by signing a copy of the Nondisclosure

Agreement attached hereto as Exhibit A.         Counsel shall produce a copy of any executed

Nondisclosure Agreement to opposing counsel upon request prior to such person being permitted

to testify (at deposition or trial) in the action or at the conclusion of the action, whichever comes

first, except that counsel need not produce a Nondisclosure Agreement executed by any expert or

consultant retained only for consulting purposes. Counsel shall retain copies of any signed

Nondisclosure Agreement until the completion of this action and the return or destruction of

Confidential Material or Attorneys’ Eyes Only Material in accordance with Paragraph 32 herein.

Inadvertent failure to provide the Nondisclosure Agreement to any individual shall not be deemed

a material breach of this Protective Order and shall be remedied immediately upon discovery.

       14.     If the Receiving Party is required by law to disclose any Confidential Material or

Attorneys’ Eyes Only Material, it will immediately notify the Disclosing Party in order to permit

the Disclosing Party to seek a protective order or take other appropriate action. The Receiving

Party will cooperate in the Disclosing Party’s efforts to obtain a protective order or other assurance




                                                  6
        Case 1:19-cv-04977-JPC Document 99-3 Filed 12/14/20 Page 8 of 15




that the Confidential Material or Attorneys’ Eyes Only Material will remain confidential. If, in

the absence of a protective or other order prohibiting disclosure, the Receiving Party, in the written

opinion of its legal counsel, is advised to disclose the Confidential Material or Attorneys’ Eyes

Only Material, it may disclose only the part of such material its legal counsel advises to be

disclosed.

             Objections to Confidentiality or Attorneys’ Eyes Only Designations

       15.     In the event a Party disagrees at any stage of this action with any “Confidential” or

“Attorneys’ Eyes Only” designation, such Party shall provide to the Disclosing Party written notice

of its disagreement with the designation, describing with particularity the material in question and

stating the grounds for its objection. The Disclosing Party shall respond to the objection in writing

within fourteen (14) days and shall state with particularity the grounds for asserting that the

Confidential Material or Attorneys’ Eyes Only Material is properly designated. If no written

response to the objection is made within fourteen (14) days, the challenged designation shall be

deemed void. If a timely written response to the objection is made, counsel for the Parties shall

first try to resolve the dispute in good faith by meeting and conferring. If the dispute cannot be

resolved, the Party challenging the designation may request appropriate relief from the Court

consistent with the Court’s discovery rules. The burden shall be on the Disclosing Party to make

an adequate showing to the Court that the challenged confidentiality designation is appropriate.

         Filing of Confidential and Attorneys’ Eyes Only Material and Use at Trial

       16.     Any Party that intends to use portions of a document designated as “Confidential”

or “Attorneys’ Eyes Only” that do not contain Confidential Material or Attorneys’ Eyes Only

Material and those portions are reasonably separable from portions containing such material, at

trial or as part of a letter, motion, or deposition, may request that the Disclosing Party provide a




                                                  7
           Case 1:19-cv-04977-JPC Document 99-3 Filed 12/14/20 Page 9 of 15




redacted version of that document and the Disclosing Party shall promptly comply with such a

request.

       17.      A Party may not file in the public record in this action any information, documents,

or material designated as “Confidential” or “Attorneys’ Eyes Only” without written permission

from the Disclosing Party. A Party that seeks to file any information, documents, or material

designated as “Confidential” or “Attorneys’ Eyes Only” must do so under seal and must comply

with Section 6 of the SDNY Electronic Case Filing Rules & Instructions, Rule 4 of the Individual

Practices of Judge John P. Cronan, and any other applicable federal or local rules regarding the

filing of materials under seal.

       18.      Any documents designated as “Confidential” and “Attorneys’ Eyes Only” that are

designated in advance by any Party as proposed trial exhibits, either pursuant to applicable pretrial

procedures or otherwise, may be offered into evidence in open court after such Party gives notice

to the Disclosing Party and affords the Disclosing Party at least fourteen (14) days’ written notice

to obtain an appropriate protective order from the Court.

                                         Notice of Breach

       19.      If Confidential Material or Attorneys’ Eyes Only Material is disclosed to any

person other than in the manner authorized by this Protective Order, the person or Party responsible

for the unauthorized disclosure must, within five (5) days of discovering the disclosure, bring all

pertinent facts relating to such disclosure to the attention of the Disclosing Party and, without

prejudice to any other rights and remedies of the Parties or third parties, make every effort to

prevent further disclosure by it or by the person who was the unauthorized recipient of such

material, and seek prompt return or destruction of the Confidential Material or Attorneys’ Eyes

Only Material from the unauthorized recipient.




                                                 8
       Case 1:19-cv-04977-JPC Document 99-3 Filed 12/14/20 Page 10 of 15




 Clawback of Confidential and Attorneys’ Eyes Only Material and Privileged Information

       20.     If at any time prior to the termination of this Action, a Party realizes that it has

produced Confidential Material or Attorneys’ Eyes Only Material without designating it as such,

that Party may designate such material as “Confidential” or “Attorneys Eyes Only” by promptly

notifying the Parties in writing. The notification must designate the material as “Confidential” or

“Attorneys’ Eyes Only” according to the terms of this Protective Order. Such material will

thereafter be treated as Confidential Material or Attorneys’ Eyes Only Material under the terms of

this Protective Order. In addition, the Disclosing Party shall provide the Parties with replacement

versions of such Confidential Material or Attorneys’ Eyes Only Material and follow the

designation requirements of Paragraph 5 within ten (10) business days of providing such notice.

       21.     Whether inadvertent or otherwise, the production of any privileged information,

Confidential Material, or Attorneys’ Eyes Only Material without an appropriate designation shall

not be deemed a waiver or impairment of any claim of privilege or protection, including, but not

limited to, the attorney-client privilege, the protection afforded to work product materials, or the

subject matter thereof, or the confidential nature of any such information, in this action or in any

other federal or state proceeding. This order shall be interpreted to provide the maximum

protection allowed by Federal Rule of Evidence 502(d).

       22.     The Disclosing Party must notify the Receiving Party promptly, in writing, upon

discovery that any privileged information or Confidential Material or Attorneys’ Eyes Only

Material has been produced. Upon receiving written notice from the Disclosing Party that any

privileged information or Confidential Material or Attorneys’ Eyes Only Material has been

produced, all such information, and all copies thereof, shall be returned to the Disclosing Party

within ten (10) business days of receipt of such notice and the Receiving Party shall not use such




                                                 9
          Case 1:19-cv-04977-JPC Document 99-3 Filed 12/14/20 Page 11 of 15




information for any purpose. The Receiving Party shall also attempt, in good faith, to retrieve and

return or destroy all copies of the documents or information in electronic format.

          23.   The Receiving Party may contest any privilege, work-product, or confidentiality

designation made by the Disclosing Party by following the procedures set forth in Paragraph 15

herein.     However, the Receiving Party may not challenge any privilege, immunity, or

confidentiality claim by arguing that the disclosure itself is a waiver of any applicable privilege or

protection.

                             Rights, Limitations, and Modifications

          24.   Compliance with the terms of this Protective Order shall not operate as an

admission that any particular document or information is or is not responsive, privileged, reflective

of personally-identifying information, or admissible in this action.

          25.   Nothing in this Protective Order overrides any attorney’s ethical responsibilities to

refrain from examining or disclosing materials that the attorney knows or reasonably should know

to be privileged and to inform the Disclosing Party that such materials have been produced.

Nothing contained herein will prevent, limit, or restrict the Parties in any way from objecting to or

asserting an immunity or privilege in any prior or subsequent litigation with respect to any material

produced in this action. Nothing herein is intended to limit a Party’s right, if any, to properly

redact information that is privileged or otherwise confidential prior to disclosure.

          26.   Nothing contained herein is intended to or shall serve to limit a Party’s right to

conduct a review of documents and related information (including metadata) for responsiveness,

personally-identifying information, and/or any privilege or protection recognized by law prior to

production and/or disclosure.




                                                 10
         Case 1:19-cv-04977-JPC Document 99-3 Filed 12/14/20 Page 12 of 15




         27.    This Protective Order may be changed only by agreement of the Parties in writing

or by order of the Court and is without prejudice to the right of any Party to seek modification or

judicial relief of this Protective Order by application to the Court on notice to counsel for the other

Party.

         28.    This Protective Order shall remain in full force and effect until modified,

superseded, or terminated either by consent of the Parties, or by order of the Court.

                                Right to Assert Other Objections

         29.    This Protective Order shall not be construed to waive or diminish any right to assert

a claim of privilege or an objection of relevance, overbreadth, proportionality, or other grounds

for not producing material requested during discovery. Access to all material (whether or not

designated as “Confidential” or “Attorneys’ Eyes Only”) shall be granted only as provided by the

discovery rules and other applicable law.

                                            Severability

         30.    The invalidity or unenforceability of any provision of this Protective Order shall

not affect the validity or enforceability of any other provision of this order, which shall remain in

full force and effect.

                                    Termination of the Action

         31.    This Protective Order shall survive the termination of this action, including any and

all appeals, and remain in full force and effect unless modified by an order of this Court.

         32.    Within sixty (60) days of the termination of this action, including final appellate

action or the expiration of time to appeal or seek further review, all Confidential Material and

Attorneys’ Eyes Only Material that has been designated in accordance with all of the requirements

of Paragraph 5 herein, and all copies, reproductions, summarizations, extractions, and abstractions




                                                  11
       Case 1:19-cv-04977-JPC Document 99-3 Filed 12/14/20 Page 13 of 15




thereof, shall be returned to the Disclosing Party or destroyed. At the conclusion of this sixty-day

period, counsel for each Receiving Party shall provide to counsel for the Disclosing Party a

certification stating that, to counsel’s knowledge and belief, the Receiving Party has either returned

or made commercially-reasonable efforts to destroy all Confidential Material in accordance with

this Protective Order. Notwithstanding the foregoing, counsel may retain Confidential Materials

and Attorneys’ Eyes Only Materials that (i) constitute attorney-work product, (ii) were filed with

the Court and/or marked as trial exhibits, or (iii) constitute deposition transcripts and exhibits,

provided that such counsel otherwise comply with the provisions of this Protective Order with

respect to such retained material.

       33.     This Court shall retain jurisdiction over all persons subject to this Protective Order

for so long as such persons have Confidential Material or Attorneys’ Eyes Only Material and to

the extent necessary to enforce any obligations arising hereunder or to impose sanctions for any

contempt thereof.




SO ORDERED:

 Dated: ______________________, 2020


 ____________________________
 Honorable John P. Cronan




                                                 12
          Case 1:19-cv-04977-JPC Document 99-3 Filed 12/14/20 Page 14 of 15




                                            EXHIBIT A
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT NEW YORK
                                                       X

ROY STEWART MOORE and KAYLA MOORE, :
                                     :                        Index No. 19 Civ. 4977 (JPC)
                  Plaintiffs,        :
                                     :                        ECF CASE
          - against -                :
                                     :                        NONDISCLOSURE AGREEMENT
SACHA NOAM BARON COHEN, SHOWTIME :
NETWORKS, INC., AND CBS CORPORATION, :
                                     :
                  Defendants.        :
                                                       X




          I, _____________________________________________, state that:

          1.     My personal / work (circle one) address is

______________________________________________________.

          2.     My present employer, if applicable, is ______________________________.

          3.     I have received a copy of the Protective Order entered in the above-entitled

action.

          4.     I have carefully read and understand the provisions of the Protective Order and

will comply with all of the provisions thereof.

          5.     I will hold in confidence, will not disclose to anyone not qualified under the

Protective Order, and will use only for purposes of this Action, any Confidential Material that is

disclosed to me.

          6.     I will return all Confidential Material or Attorneys’ Eyes Only Material that

comes into my possession, and documents or things that I have prepared relating thereto, to

counsel for the party by whom I am employed or retained, or to counsel from whom I received

such material.
       Case 1:19-cv-04977-JPC Document 99-3 Filed 12/14/20 Page 15 of 15




       7.      I hereby submit to the jurisdiction of this Court for the purpose of enforcement of

the Protective Order in this Action, and I understand that my willful violation of any term of the

Protective Order could subject me to punishment for contempt of Court.


____________________________
Signature

____________________________
Printed Name

____________________________
Date




                                                 2
